nt. Appeal from a decision of the Workers’ Compensation Board, filed September 25,1978. On November 23,1976, at about 2:00 p.m., the claimant, a 56-year-old assistant foreman, with pre-existing coronary sclerosis, employed as a foreman by Arc Electric Corp. (an electric contracting firm), suffered a heart injury immediately after walking up 9 to 10 flights of stairs on his job site to distribute pay envelopes at the request of his superior. The condition was diagnosed as an acute interior wall myocardial infarction. An elevator was provided, but the claimant did not elect to use it. The claimant testified he walked up the stairs leisurely as there was no pressure requiring him to hurry. The board found that the claimant’s work activities were stressful for the claimant and constituted an accidental injury arising out of and in the course of his employment and that the claimant’s disability is causally related to such accidental injury. The finding of the board is supported by substantial evidence (Matter of Schuren v Wolfson, 30 NY2d 90; Matter of McCormick v Green Bus Lines, 29 NY2d 246). The claimant was doing his job, walking up the stairs to deliver pay envelopes. That exertion coupled with his pre-existing deficiency and supported by medical evidence as to causal effect adequately supports the board’s determination. That the claimant chose to walk the stairs instead of taking the elevator is not significant. His instant job at the time was to deliver the pay envelopes by whatever reasonable means he selected. Decision affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Mahoney, P. J., Greenblott, Sweeney, Kane and Casey, JJ., concur.